      Case: 1:21-cv-02162 Document #: 1 Filed: 04/21/21 Page 1 of 6 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FOX VALLEY & VICINITY CONSTRUCTION                  )
WORKERS WELFARE FUND,                               )
                                                    )
FOX VALLEY & VICINITY CONSTRUCTION                  )
WORKERS PENSION FUND,                               )
                                                    )
LAKE COUNTY, ILLINOIS, PLASTERERS &                 )       CIVIL ACTION
CEMENT MASONS RETIREMENT SAVINGS                    )
FUND,                                               )       NO. 21 C 2162
                                                    )
                             Plaintiffs,            )       JUDGE
                                                    )
       vs.                                          )
                                                    )
RC SMITH CONCRETE COMPANY,                          )
an Illinois corporation,                            )
                                                    )
RICHARD SMITH, an individual,                       )
                                                    )
                             Defendants.            )

                                           COMPLAINT

       The Plaintiffs, FOX VALLEY & VICINITY CONSTRUCTION WORKERS WELFARE

FUND, FOX VALLEY & VICINITY CONSTRUCTION WORKERS PENSION FUND and LAKE

COUNTY, ILLINOIS, PLASTERERS & CEMENT MASONS RETIREMENT SAVINGS FUND,

by their attorneys, complaining of the Defendants, RC SMITH CONCRETE COMPANY, an Illinois

corporation, and RICHARD SMITH, an individual, allege as follows:

                                            COUNT I

       1.     This action arises under the laws of the United States and is brought pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§1132, 1145 (herein-
      Case: 1:21-cv-02162 Document #: 1 Filed: 04/21/21 Page 2 of 6 PageID #:2




after referred to as "ERISA"). Jurisdiction is based upon the existence of questions arising

thereunder, as hereinafter more fully appears.

       2.      Plaintiffs, the FOX VALLEY & VICINITY CONSTRUCTION WORKERS

WELFARE FUND, FOX VALLEY & VICINITY CONSTRUCTION WORKERS PENSION FUND

and LAKE COUNTY, ILLINOIS, PLASTERERS & CEMENT MASONS RETIREMENT

SAVINGS FUND, are various welfare, pension and related joint, labor-management funds and bring

this action as "employee welfare benefit funds," and "plans," under ERISA. Plaintiff Funds are

administered within this District.

       3.      RC SMITH CONCRETE COMPANY, an Illinois corporation (“RC”) is obligated

to make fringe benefit contributions to the Funds, under the terms of the certain "Agreements and

Declarations of Trust," establishing and outlining the administration of these Funds, and pursuant

to the terms of a collective bargaining agreement adopting these "Agreements and Declarations of

Trust" and entered into by Defendants.

       4.      Upon information and belief, Defendant, RICHARD SMITH, was an officer of RC

and was authorized and competent to sign the Memorandum of Agreement on behalf of RC and

himself.

       5.      As an employer obligated to make fringe benefit contributions to the Funds, * is

specifically required to do the following:

       (a)     To submit to Plaintiffs for each month, by the 15th day of the month following the
               month for which the report is made, a report stating the names, social security
               numbers, and total hours worked in such month by each and every person on whose
               behalf contributions are required to be made by Defendant to Plaintiffs; or, if no such
               persons are employed for a given month, to submit a report so stating;




                                                 2
      Case: 1:21-cv-02162 Document #: 1 Filed: 04/21/21 Page 3 of 6 PageID #:3




       (b)     To accompany the aforesaid reports with payment of contributions based upon an
               hourly rate as stated in the applicable agreements;

       (c)     To make all of its payroll books and records available to Plaintiffs for the purpose of
               auditing same, to determine whether Defendant is making full payment as required
               under the applicable agreements;

       (d)     To compensate Plaintiffs for the additional administrative costs and burdens imposed
               by Defendant's failure to pay, or untimely payment of, contributions, by way of the
               payment of liquidated damages in the amount of 10 percent of any and all contribu-
               tions which are not timely received by Plaintiffs for a particular month, as specified
               fully in Paragraph 4(a) above, together with interest as provided in ERISA, 29 U.S.C.
               §1132(g);

       (e)     To pay any and all costs incurred by Plaintiffs in auditing Defendant's payroll
               records, should it be determined that Defendant was delinquent in the reporting or
               submission of all contributions required of it to be made to Plaintiffs;

       (f)     To pay Plaintiffs' reasonable attorneys' fees and costs necessarily incurred in the
               prosecution of any action to require Defendant to submit its payroll books and
               records for audit or to recover delinquent contributions;

       (g)     To furnish to Plaintiffs a bond with good and sufficient surety thereon, in an amount
               acceptable to Plaintiffs, to cover future contributions due the Plaintiffs.

       6.      RC is delinquent and has breached its obligations to Plaintiffs and its obligations

under the plans in the following respects:

       (a)     Defendant has failed and refused to permit Plaintiffs' auditors to review its various
               payroll records in order to verify the accuracy of its past reports and to determine
               what additional contributions, if any, may be due the Plaintiffs;

       (b)     Defendant has failed and refused to submit all of its reports to Plaintiffs due, to date,
               and/or, has failed to make payment of all contributions acknowledged by Defendant
               thereon to be due Plaintiffs.

       7.      That upon careful review of all records maintained by them, and after application of

any and all partial payments made by Defendant, the total amount due is unknown, based upon

Defendant’s failure to submit all required reports or to accurately state all hours for which



                                                  3
      Case: 1:21-cv-02162 Document #: 1 Filed: 04/21/21 Page 4 of 6 PageID #:4




contributions are due on reports previously submitted, and subject further to the possibility that

additional contributions and liquidated damages will come due during the pendency of this lawsuit.

       8.        Plaintiffs have requested that RC perform its obligations as aforesaid, but RC has

failed and refused to so perform.

       9.        RC’s continuing refusal and failure to perform its obligations to Plaintiffs is causing

and will continue to cause irreparable injuries to Plaintiffs for which Plaintiffs have no adequate

remedy at law.

       WHEREFORE, Plaintiffs pray:

       (A)       That an account be taken as to all employees of Defendant covered by the collective
                 bargaining agreement or agreements as to wages received and hours worked by such
                 employees to determine amounts required to be paid to the Plaintiffs, covering the
                 period for which the collective bargaining agreement is to be effective;

       (B)       That Defendant be enjoined and ordered to submit all delinquent monthly contribu-
                 tion reports to Plaintiffs with the information required to be provided thereon, to
                 continue to submit such reports while this action is pending, and to comply with its
                 contractual obligation to timely submit such reports in the future;

       (C)       That judgment be entered in favor of Plaintiffs and against Defendant for all unpaid
                 contributions, liquidated damages, any costs of auditing Defendant's records, accrued
                 interest, and Plaintiffs' reasonable attorneys' fees and court costs necessarily incurred
                 in this action as specified herein, or as subsequently determined, all as provided for
                 in the plans and in ERISA;

       (D)       That Plaintiffs have such further relief as may be deemed just and equitable by the
                 Court, all at Defendant's cost.

                                           COUNT II
                        (Against Defendant, Richard Smith, an Individual)

       10.       Plaintiffs hereby reallege and incorporate herein Paragraphs 1 through 9 of Count I

as Paragraphs 1-9 of Count II.




                                                    4
       Case: 1:21-cv-02162 Document #: 1 Filed: 04/21/21 Page 5 of 6 PageID #:5




       11.     This Count is brought under the laws of the United States pursuant to the terms of the

Labor-Management Relations Act of 1947, as amended, 29 U.S.C. §185. Jurisdiction is based on

the existence of questions arising thereunder as hereinafter more fully appears. Alternatively, this

Count is brought under the laws of the State of Illinois for breach of contract. Supplemental Federal

jurisdiction would then be proper as this claim is “so related” to the claims in Count I that it forms

“part of the same case or controversy.” 28 U.S.C. §1367.

       12.     Paragraph 8 of the Memorandum of Agreement (attached hereto) states:

               The individual signing this Agreement agrees to be personally, jointly
               and severally liable with the Employer for any failure to pay wages or
               contributions, or to accurately report hours to the fringe benefit funds
               as required by this Agreement.

       13.     Upon information and belief, the signature on the Memorandum of Agreement is that

of Defendant, Richard Smith (“Smith”).

       14.     Smith was an officer of RC and was authorized and competent to sign the

Memorandum of Agreement on behalf of RC and himself.

       15.     Pursuant to Paragraph 8 of the Memorandum of Agreement, Smith agreed to be

personally liable for any unpaid contributions due from RC in an amount to be determined.

       WHEREFORE, Plaintiffs pray:

       (A)     That judgment be entered in favor of the Funds and against Smith for any unpaid
               contributions, liquidated damages, accrued interest, and audit fees due from RC; and

       (B)     That the Funds have such further relief as may be deemed just and equitable by the
               Court, all at Defendant Smith’s cost.


                                                              /s/ Catherine M. Chapman




                                                  5
          Case: 1:21-cv-02162 Document #: 1 Filed: 04/21/21 Page 6 of 6 PageID #:6




Catherine M. Chapman
Attorney for the Plaintiffs
BAUM SIGMAN AUERBACH & NEUMAN, LTD.
200 West Adams Street, Suite 2200
Chicago, IL 60606-5231
Bar No.: 6204026
Telephone: (312) 216-2565
Facsimile: (312) 236-0241
E-Mail: cchapman@baumsigman.com
I:\Fvcwj\RC Smith Concrete\complaint.cmc.df.wpd




                                                  6
